Citation Nr: 1437700	
Decision Date: 08/22/14    Archive Date: 08/27/14	

DOCKET NO.  04-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, obsessive compulsive disorder, depression, and a "thought disorder."



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to March 1962.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a decision of June 2007, the Board denied entitlement to service connection for posttraumatic stress disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in July 2008, issued an Order vacating the Board's June 2007 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a July 2008 Joint Motion for Remand.  The Board in turn remanded the Veteran's appeal in December 2008 to the Appeals Management Center (AMC) for further development consistent with the aforementioned Joint Motion.  

After the development requested in the Board's December 2008 Remand was believed to have been completed, the Veteran's appeal was returned to the Board.  In June 2010, the Board once again denied entitlement to service connection for posttraumatic stress disorder.  The Veteran again appealed to the Court which, in a January 2011 Order, vacated the Board's June 2010 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a January 2011 Joint Motion for Remand.  In August 2011, October 2013, and April 2014, the Veteran's case was again remanded for additional development.  The case is now, once more, before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's case has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

As noted at the time of the Board's October 2013 remand, the majority of the adjudicatory action in this case has been confined exclusively to the issue of service connection for posttraumatic stress disorder.  However, based on the evidence of record, it would appear that, in addition to a diagnosis of posttraumatic stress disorder, the Veteran has received other psychiatric diagnoses, including obsessive compulsive disorder, "borderline" clinical depression, and "rule out" a thought disorder.  In that regard, the Board observes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability which reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Clemons Court further found that, where a Veteran's claim identifies posttraumatic stress disorder, without more, it cannot be a claim limited exclusively to that diagnosis, but must rather be considered a claim for any mental disability which reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.

As noted above, the majority of the adjudicatory action in this case has been confined to the issue of service connection for posttraumatic stress disorder.  However, during the course of the Board's October 2013 remand, it was requested that the AOJ specifically adjudicate the issue of entitlement to service connection for any acquired psychiatric disorder, including posttraumatic stress disorder, obsessive/compulsive disorder, depression, and a "thought disorder."  While it is true that, in a Supplemental Statement of the Case (SSOC) dated in February 2014, the AOJ took up the issue of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, obsessive/compulsive disorder, depression, and a "thought disorder," with the exception of posttraumatic stress disorder, the Veteran has yet to be afforded a VA examination for the purpose of determining whether he does, in fact, suffer from any of the aforementioned disabilities, and, if so, whether such disabilities had their origin during, or are in some way the result of, his period of active military service.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2014, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his Attorney should be informed of any such problem.

2.  The Veteran should then be afforded a VA psychiatric examination in order to more accurately determine the exact nature and etiology of any identified acquired psychiatric disorder.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned psychiatric examination, the examiner should offer an opinion as to whether the Veteran currently suffers from a chronic acquired psychiatric disorder (other than posttraumatic stress disorder, but specifically including obsessive/compulsive disorder, depression, and a "thought disorder"), and, if so, whether that acquired psychiatric disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, obsessive/compulsive disorder, depression, and a "thought disorder."  Should the benefit sought on appeal remain denied, the veteran and his Attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in June 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



